DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Furui et al. (US pub No. 2014/0159662) and Ishii et al. (US Pat No. 5,541,985).
	Regarding claim 1, Furui teaches a battery pack comprising a battery pack housing and at least one battery cell accommodated inside the battery pack housing, and a plurality of electric battery pack contacts accessible from outside the battery pack housing and electrically connected to the at least one battery cell, the battery pack adapted to be electrically connected with the electric battery pack contacts to respective electric appliance contacts of an electronic appliance and to provide electric energy to the electronic appliance (See abstract, Fig. 1a, 2a & 10, [0206] and [0208]),
where the battery pack comprises a slot in the battery pack housing, the slot being accessible from outside the battery pack housing and comprising a plurality of electric slot contacts located inside the slot and in electric contact with the battery pack contacts (See abstract, Fig. 10 & 2a, [0208] and [0212]), and 
an electronics adaptor for releasable insertion into the slot, the electronics adaptor comprising a wireless communication device and a plurality of electric card contacts in electric contact with the wireless communication device and adapted to automatically enter into mutual electric contact with the electric slot contacts upon insertion of the electronics into the slot (See abstract, Fig. 2A & 10,  [0208], and [0212]).
Furui does not teach that the slot is a card slot.
Ishii teaches an insertable card into a battery slot (See Fig. 3, Col. 2, line 60 to Col. 3 line 26).
One of ordinary skill in the art at the time the invention was filed would have been motivated to modify Furui’s device to include Ishii’s card slot connection for a more compact design to improve space efficiency. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Regarding claim 2, Furui teaches at least one of the electric card contacts is embodied as a data transmission contact adapted to enter into electric contact with at least one respective data transmission contact of the slot contacts after insertion of the electronic card into the card slot, and/or at least one of the electric battery pack contacts is embodied as a data transmission contact adapted to enter into electric contact with at least one respective data transmission contact of the electric appliance contacts after connection of the battery pack to the electronic appliance (See Abstract, Fig. 2A and [0223]).
Regarding claim 3, Furui teaches the wireless communication device of the electronics card is provided with electric energy from the at least one battery cells of the battery pack after insertion of the electronics card into the card slot (See Abstract, Fig. 2A and [0213]).
Regarding claim 4, Furui teaches the wireless communication device of the electronics card is provided with electric energy from the at least one battery cells of the battery pack after insertion of the electronics card into the card slot (See Abstract, Fig. 2A and [0108]).
Regarding claim 5, Furui does not teach the battery pack comprises has a sensor element for detecting insertion of the an-electronics card with the wireless communication device (46) into the card slot.
Ishii teaches the battery pack comprises has a sensor element for detecting insertion of the an-electronics card with the wireless communication device into the card slot (See Fig. 1, 27 and Col. 3 lines 14-24).
Regarding claim 6, Furui teaches the electronics card has a central processing unit for processing data to be transmitted or received via the wireless communication device (See Abstract, Fig. 2A, 72).
Regarding claim 7, Furui teaches the battery pack has a central processing unit for processing data regarding at least one of: a current charging condition of the at least one battery cell; an operational status of the electronic appliance to which the battery pack is connected; a data transmission from and/or to the electronic appliance via one or more of the data transmission contacts; and a data communication via a wireless data communication link established and set up by the wireless communication device (See abstract, Fig 2A, 42 &44, [0025], and [0210]).
Regarding claim 8, Furui teaches the battery pack comprises a current sensor element adapted for determining electric current drawn from the battery cells by the electronic appliance during its operation to which the battery pack is connected (See abstract, Fig 2A, and [0025]).
Regarding claim 10, Furui teaches the battery pack is adapted to receive a data transmission initiation signal and/or data to be transmitted via the wireless communication device of the inserted electronics card from the electronic appliance to which the battery pack is connected (See abstract, Fig 2A, and [0212]).
Regarding claim 11, Furui teaches the wireless communication device is adapted to automatically establish and set up a wireless radio communication link to a respective wireless communication device of an external electronics appliance after insertion of the electronics card into the card slot of the battery pack connected to the electronics appliance (See abstract and [0312]).
Regarding claim 12, Furui teaches the electronics card comprises an electronic storage unit in which characteristics and properties of a wireless communication link are stored, which is to be established and set up between the wireless communication device of the electronics card inserted into the card slot of the battery pack connected to the electronics appliance and a respective wireless communication device of an external electronics appliance (See abstract, [0021], [0025], and [0312]).
Regarding claim 13, Furui teaches wherein the wireless communication device is adapted to establish and set up a wireless radio communication link to a respective wireless communication device of an external electronics appliance according to at least one of the following standards: - a WiFi-standard in compliance with IEEE 802.11n, - a Bluetooth- or Bluetooth-Low-Energy-standard in compliance with IEEE 802.15n, a wireless USB-standard according to the Wireless USB Specification of the USB Implementers Forum, a Zigbee-standard in compliance with IEEE 802.15.4,a WiGig-standard in compliance with IEEE 802.11ad and IEEE 802.11ay and a mobile cellular radio standard including GSM (Global System for Mobile communications; 2G), GPRS (General Packet Radio Service), EDGE (Enhanced Data for Global Evolution), UMTS (Universal Mobile Telecommunications System; 3G), LTE (Long Term Evolution; 4G) and 5G-technology (See abstract and [0113]).
Regarding claim 14, Furui teaches a mechanical and/or electrical interface between the electronics card with the electric card contacts and the card slot with the electric slot contacts are designed according to at least one of the following standards: - PCMCIA (Personal Computer Memory Card International Association) according to a specification of the PCMCIA, PC Card according to a corresponding specification of the PCMCIA, CompactFlash (CF) type | (CF1) or type II (CF2) or CompactFast according to a specification of the CompactFlash Association, including to one of the CompactFlash revisions 1.0 to 6.0, USB (Universal Serial Bus) standard for USB type A, type B or type C, including according to revisions USB 1.x to USB 4.x, SD (Secure Digital) Card, miniSD Card or microSD Card according to one of the SD Card specifications 1.0 to 7.0 of the SD Card Association (See abstract and [0293]).
Regarding claim 15, Furui teaches a battery operated electronic appliance comprising an appliance housing and the respective of electric appliance contacts accessible from outside the appliance housing, and the battery pack according to claim 1 that is releasably attached and electrically connected to the appliance housing (See abstract, Fig. 1A & 2A and [0053]).
Regarding claim 16, Furui teaches the battery operated electronic appliance is a battery operated hand-held power tool, including a polisher or a sander, or a battery operated vacuum cleaner (See abstract, Fig. 1A & 2A and [0056]).
Claim 17 is rejected with the same reasoning as claim 3.
Claim 18 is rejected with the same reasoning as claim 4.
Claim 19 is rejected with the same reasoning as claim 5.
Claim 20 is rejected with the same reasoning as claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S MCCORMACK whose telephone number is (571)272-0841. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS S MCCORMACK/               Primary Examiner, Art Unit 2683